Citation Nr: 0618623	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  96-50 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for neuropathy of the 
left lower extremity as a residual of shell fragment wounds, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a separate rating for disability of the 
right lower extremity as a residual of shell fragment wounds. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 until 
September 1971.  This appeal arises from a November 1995 
rating decision by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs.  In May 
1999, the undersigned Veterans' Law Judge conducted a hearing 
with regard to the claim on appeal.  In August 1999, November 
2000, and September 2005, the Board remanded the claim for 
additional development.  The issue on the title page has been 
rephrased to better reflect the claim on appeal.

The issue of entitlement to a separate rating for disability 
of the right lower extremity as a residual of shell fragment 
wounds is discussed in the remand portion of this decision.


FINDING OF FACT

The veteran's neuropathy of the left lower extremity has been 
shown to be productive of a disability picture that is no 
more than moderate incomplete paralysis of the external 
popliteal nerve (common peroneal). 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8621 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History 

Due to the extensive procedural history of this claim, a 
brief discussion of the claim's evolution is necessary.  In 
April 1995, the veteran filed a claim for an increased rating 
for residuals of multiple fragment wounds to both lower 
extremities and the right buttock which was denied by the RO 
under Diagnostic Code (DC) 7805.  The veteran appealed, and 
in August 1999, the Board instructed the RO to reevaluate the 
claim under a DC that more closely approximates the issue on 
appeal.  In May 2000, the RO increased the rating to 10 
percent under DC "7805-8621."  The Board, once again, 
remanded the claim for a comprehensive VA examination to 
include the evaluation of scars and neurological and muscle 
damage.  After completing the requested development, the RO 
assigned a separate 10 percent rating for painful scars of 
the right buttock.  A Notice of Disagreement has not been 
received for the scar rating, and therefore, that issue is 
not before the Board at this time.  In November 2005, 
following another Board remand, the RO increased the rating 
for residuals of shell fragment wounds involving both lower 
extremities and right upper buttock with neuropathy of the 
left lower extremity to 20 percent under DC "7805-8621."  

Although the RO continued to list DC "7805-8621" on the 
rating sheet, the criteria used for the rating, beginning in 
May 2000, was that of DC 8621, neuritis.  DC 7805 deals with 
the criteria for rating scars, and as previously discussed, 
the scar rating is not before the Board at this time.  
Additionally, the Court of Appeals for Veterans Claims has 
held that the use of hyphenated diagnostic codes for 
disabilities stemming from injuries is not appropriate under 
38 C.F.R. § 4.27 (2005).  Troph v. Nicholson, No. 03-1923 
(U.S. Vet. App. Apr. 4, 2006).  Therefore, the Board will 
adjudicate this claim accordingly. 



Increased Rating

The veteran contends that the neuropathy of his left lower 
extremity is more disabling than currently evaluated.  
Specifically, the veteran complains of leg cramps and 
numbness and tingling in his feet.  
   
Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined the competency of evidence, pursuant to 38 
C.F.R. § 3.159(a), as follows: 

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The veteran's neuropathy of the left lower extremity is rated 
as 20 percent disabling on the basis of incomplete paralysis 
of the external popliteal nerve (common peroneal), neuritis.  
DC 8621 applies to neuritis of the external popliteal nerve.  
38  C.F.R. § 4.124a, DC 8621 (2005).  

Neuritis (cranial or peripheral), characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for  
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2005). 

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The Rating Schedule provides a 
compensable rating for disability of the common peroneal 
nerve when there is evidence of mild incomplete paralysis (10 
percent), moderate incomplete paralysis (20 percent), severe 
incomplete paralysis (30 percent), or complete paralysis of 
the nerve with foot drop and slight droop of the first 
phalanges of all  toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
the entire dorsum of the foot and toes (40 percent).  38 
C.F.R. § 4.124, DC 8621 (2005).
   
Evidence relevant to the current level of severity of the 
veteran's neuropathy of the left lower extremity includes an 
October 2004 VA examination.  At that time, the veteran 
reported the following symptoms: chronic pains affecting his 
ability to walk, cold feelings in his feet, left leg 
numbness, and soreness and burning sensations in his feet.  
On physical examination, the examiner reported no drift in 
the lower extremities.  Strength including foot dorsiflexion, 
plantar flexion, knee flexion and extension, hip flexion and 
extension, abduction, and adduction were all symmetric and 
5/5.  The veteran reported decreased pinprick which was 
primarily noted on the lower anterior and lateral thigh as 
well as below the knee on the left as compared with the 
right.  There was some very mild decrease in the 
proprioception bilaterally in the lower extremities.  Deep 
tendon reflexes were 2 to 3+ at the patella.  Toes were down 
going bilaterally.  

The diagnosis was mild neuropathy.  There was some evidence 
of a more focal disturbance in the left lower extremity which 
the examiner noted was indicative of either injury to the 
sciatic nerve or the common peroneal nerve.  The examiner 
added that the disturbance "certainly could have resulted 
from [the veteran's] history of shrap metal wound to the 
buttocks."  The symptomatology of the leg going to sleep was 
noted as possibly caused by irritation of the nerve due to 
foreign body or pressure secondary to scarring, which the 
examiner stated did not appear to be significant in the way 
of peripheral neuropathy regarding sensory loss.  The 
examiner noted that it was possible that the veteran suffered 
from small fiber neuropathy, but it was difficult to diagnose 
from the electrodiagnostic standpoint.  The examiner added 
that it was certainly possible that these were related to his 
other injuries with immobility associated with his other 
chronic joint conditions.  

A March 2000 electromyograph (EMG) revealed chronic 
neuropathy of the left common peroneal nerve across the knee.  
No evidence of radiculopathy or plexopathy was found.  Upon 
examination, decreased sensation of the left leg distal to 
the knee was found.  Deep tendon reflexes were 2+ at the knee 
and 1+ at the ankle bilaterally.  The motor examination was 
symmetrical.

A September 1999 peripheral nerve exam noted normal strength 
with no abnormalities in tone.  There was significant 
asymmetry of the thigh areas with the left thigh being 
significantly smaller than the right.  The sensory 
examination revealed dimunition of temperature sensation and 
pinprick over the lower extremity to about the knee.  
Reflexes were +2 and symmetric.  The veteran's gait was noted 
as somewhat antalgic.  The examiner noted a possible sciatic 
nerve injury that had resulted in sensory loss in the 
peroneal and tibial distribution in the left lower extremity 
which was possibly due to damage to the pathways in the 
proximal sciative nerve received when the veteran was 
wounded.

The June 1995 VA exam noted that both lower extremities were 
equal with no atrophy.  Muscle strength was 5/5 bilaterally, 
and deep tendon reflexes were 2+ bilaterally.  There were no 
deformities or swelling in the ankles or feet.  Degenerative 
joint disease of the first metatarsophalangeal joints was 
noted.     

A review of the evidence discloses that the veteran's 
neuropathy of the left lower  extremity is generally 
manifested by subjective complaints of numbness and tingling.  
Motor strength is normal and symmetrical.  There is no 
evidence of record showing complaints of pain in the left 
lower extremity, but asymmetry of the thigh and a decreased 
pinprick was noted.  Reflexes ranged from low normal to more 
reflexive than normal.  Therefore, there is no reasonable 
basis to conclude that the veteran's disability in the left 
lower extremity is productive of any more than moderate 
impairment.  Accordingly, there is no basis for a rating in 
excess of 20 percent in the left lower extremity.  

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Jan. 2001, Jan. 2002, Sept. 2004).  As such, 
VA fulfilled its notification duties.  The Court in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) also held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  The 
veteran has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the last final adjudication by the RO.  He has 
been told what he must show, and there is no indication of 
prejudice to the veteran based on the timing of the notice.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was sent to the veteran in April 2006.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records, private treatment records, and VA treatment records 
have been associated with the claim's file.  Moreover, a VA 
opinion in connection with this claim was obtained.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 


ORDER

Entitlement to an increased rating for neuropathy of the left 
lower extremity as a residual of shell fragment wounds, 
currently evaluated as 20 percent disabling, is denied.


REMAND

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United 
States Court of Veterans Appeals held that impairments 
associated with a veteran's service-connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.  

The veteran has complained of numbness and tingling in the 
right lower extremity as well as the left.  The October 2004 
VA examination is not definitive on whether there is any 
neuropathy of the right lower extremity.  Therefore, the 
Board finds that a current VA examination is necessary to 
make a decision on the claim.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:


1.  The RO should schedule the veteran for a VA 
examination for the purpose of determining the 
presence and extent of any neuropathy of the right 
lower extremity.  All indicated studies should be 
performed.  The examiner should state which nerve 
is affected if any, and whether the veteran has 
complete paralysis of that nerve or incomplete 
paralysis of that nerve.  If the diagnosis is 
incomplete paralysis, the physician should state 
whether the incomplete paralysis is moderate or 
severe.  The claim's folder, including a copy of 
this remand, must be made available to, and 
reviewed by, the examiner.    

2.  Following completion of the above, 
readjudicate the issue on appeal.  If any benefit 
sought on appeal remains denied, the RO should 
issue a Supplemental Statement of the Case and 
allow the appellant an appropriate period of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


